Carson, P. J.,
This case arises from an application by Ralph C. Lowe, filed June 16, 1959, for a private detective license, under the provision of the Private Detective Act of August 21, 1953, P. L. 1273 (22 PS §12 et seq.). Upon the presentation of the application in open court on June 16,1959, Paul N. Barna, Esq., and Paul. Simmons, Esq. and others of the Washington County Bar, appeared and objected to the granting of the license.
The court permitted the objecting parties to file their objections and Washington County Bar Association to present any objections it might have to the granting of the license. The Bar Association, at its regular meeting of September 21, 1959, passed a resolution declining to object to the application. Written objections to the application have been filed by Paul A. Simmons, Esq., and Clyde A. Tempest, Esq., on October 5, 1959. Testimony was taken October 5, October 22, and October 28,1959, after which the matter was placed on the argument list and argued.
This court is of the opinion, after hearing the testimony and the arguments in the case that the application presented herein should be denied for two reasons:
First, that the applicant is not qualified under the Act of 1953 as amended, 22 PS §14 (pocket parts) re*261quiring that he must have . . been regularly employed as a detective, or shall have been a member of the United States Government investigation service, a sheriff, a member of the Pennsylvania State Police, or a member of a city police department of a rank or grade higher than that of a patrolman, for a period of not less that three years ...” Applicant’s work as insurance adjuster does not qualify him as a matter of fact, nor as a matter of law under the section of the act setting forth qualifications. Reading the act as a whole, it discloses that insurance adjusters are not detectives. Section 2 of the act defining private detective business, after enumerating matters encompassed within the meaning of the term, provides:
“ . . . The foregoing shall not be deemed to include persons engaged in the business of investigators for or adjusters for insurance companies . . .”
If the definition of private detective business, as provided in the act, does not include adjusters or investigators for insurance companies, this court cannot supply the deficiency and adjusters cannot be considered to have the required qualification as having “been regularly employed as a detective” within the meaning of section 4 of the act as amended April 30, 1957, P. L. 98, sec. 1, dealing with application for licenses.
Second, the legislature has declared the public policy concerning the licensing of detectives by the act. There is inherent in the act the duty of the licensing body to use great care in granting such licenses. The licensing of insurance adjusters as detectives is contrary to the meaning and wording and intent of Private Detective Act of 1953, P. L. 1273, as amended. This court must declare- public policy as expressed by the legislature of using great care in granting private detective licenses.
We are in accord with the opinion- of P. J. Henninger, of Lehigh County, in construing this same act, *262when he said in the case , of Gardner Application, 6 D. & ,C. 2d, pages 742, 743, 744, 745 and 746:
“He is a young man 32 years of age, bears an excellent reputation and would be fully qualified in every respect for receipt of a license, had he been regularly employed either as a detective, as a member of the United States Government investigative service, as a sheriff or as a member of a city police department of a rank or grade higher than that of patrolman, for a period of not less that three years . . .
“ . . . The act has all the vices of any act passed to entrench a certain group of people in their profession and to make it difficult for others to break through the barriers, but it does express the will of the General Assembly and must be interpreted to carry out its expressed purpose . . .
“ ... We are convinced that the 'regular employment as a detective’ was intended to freeze in their business those who had theretofore been licensed as private detectives, but who might not possess the necessary qualifications under the new act. We are not now deciding whether agents as opposed to detectives can qualify if regularly so employed for three years. Under similar language of New York’s law upon the same subject, it seems that the courts have held that investigative work similar to that of a detective could qualify a person to receive a private detective license: Norwood v. Ward, 46 F. 2d 312.
“Whether or not regular employment in investigative work would render a person competent, it is clear that merely patrolling games does not. To hold that it did, would work a repugnancy with the provision that qualifying police experience must be in the rank above that of a patrolman . . .
"... It has always been the policy of this court to hold the number of detective licenses to a minimum. Now the legislature has adopted the same policy, leav*263ing to the courts only the question of compliance with legislative requirements. We shall grant licenses, as we are bound to do, when these requirements are met, but we do not intend to interpret the act so loosely as to nullify its intent.”
February 23, 1962.
To emphasize what was said by Judge Henninger, it is noted under section 2(c) of the act the term investigator shall:
“ . . . mean and include any person . . . engaged in the private detective business, as defined in subsections ... (b) ...”
This act thus protects the professional group from the admission of any, except those expressly named by the general assembly in this act. The court is, therefore, powerless to either grant licenses to those not named in the act or to prevent those who are named from being licensed.
For the reasons set forth herein, the following is issued:

Order

And now, February 2, 1962, it is hereby ordered that the application of Ralph C. Lowe for private detective license, at the above number and term, is denied.